One Hundred Tenth Congress of the United States of America2nd SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 2457IN THE SENATE OF THE UNITED
		  STATESAN ACTTo provide for extensions of leases of
		  certain land by Mashantucket Pequot (Western) Tribe.1.Extensions of leases of certain land by
			 Mashantucket Pequot (Western) Tribe(a)In generalAny lease of restricted land of the
			 Mashantucket Pequot (Western) Tribe (referred to in this section as the
			 Tribe) entered into on behalf of the Tribe by the tribal
			 corporation of the Tribe chartered pursuant to section 17 of the Act of June
			 18, 1934 (25 U.S.C. 477), may include an option to renew the lease for not more
			 than 2 additional terms, each of which shall not exceed 25 years, subject only
			 to the approval of the tribal council of the Tribe.(b)Liability of United StatesThe United States shall not be liable to
			 any party for any loss resulting from a renewal of a lease entered into
			 pursuant to subsection (a).(c)Prohibition on gaming
			 activitiesNo entity may
			 conduct any gaming activity (within the meaning of section 4 of the Indian
			 Gaming Regulatory Act (25 U.S.C. 2703)) pursuant to a claim of inherent
			 authority or any Federal law (including the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.) and any regulations promulgated by the Secretary of the
			 Interior or the National Indian Gaming Commission pursuant to that Act) on any
			 land that is leased with an option to renew the lease in accordance with this
			 section.Speaker of the House of RepresentativesVice President of the United States and President of the Senate